Citation Nr: 0115561	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 20, 
2000.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated at 50 percent.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Upon a preliminary review of the record, the Board observes 
that the veteran reported, in his VA Form 9 submitted in May 
1999, that the Social Security Administration (SSA) had found 
him to be disabled.  By correspondence dated March 2000, the 
veteran's attorney requested that the RO obtain the veteran's 
medical records from SSA because the veteran had been granted 
disability benefits from SSA and the records would be 
relevant.  However, the claims file contains no records from 
SSA or any indication that the RO requested such records.

The Board finds that review of the records associated with 
the SSA decision could prove helpful in evaluation of the 
veteran's claim for TDIU, as well as the claim for an 
increased evaluation for PTSD.  The Board views this 
development as necessary, particularly under the newly stated 
law, prior to a review of these claims on the merits.  
Therefore, the Board finds that such records must be obtained 
before it may proceed with appellate review.

In addition, the medical evidence of record establishes that 
the veteran has a history of substance abuse.  In the June 
2000 VA examination, the VA examiner suggested that the 
veteran's ability to work was affected by both his PTSD and 
his substance abuse.  In the July 2000 rating decision, the 
RO found that alcohol abuse was not subject to service 
connection and could not be considered in its determination 
of the veteran's unemployability.  However, since the RO last 
considered this claim, the case of Allen v. Principi, No. 99-
7199 (Fed. Cir. Feb. 2, 2001) has held that 38 U.S.C. § 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or 
consideration of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Therefore, the Board finds that the RO should 
obtain a medical opinion and/or examination to evaluate the 
veteran's alcohol dependence in relation to his PTSD.  

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment and evaluation related to his 
service-connected PTSD, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not already associated with 
the claims file, should then be requested 
and so associated.  Specifically, the RO 
should obtain the records from the Social 
Security Administration pertaining to its 
determination that the veteran is 
disabled.  The RO should document all 
reasonable efforts to obtain such 
records.

2.  Thereafter, the claims file should be 
referred to a VA medical center for 
review by an appropriate medical 
specialist.  That physician is requested 
to review the veteran's claims file and 
all medical records contained therein.  
The reviewer is then requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that the veteran's alcohol 
dependence is secondary to his service-
connected PTSD or whether his alcohol 
abuse is evidence of the increased 
severity of his PTSD.  The opinion should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the reviewer cannot render an opinion 
without an additional mental status 
examination of the veteran, then the RO 
should schedule the veteran for such an 
examination.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision in 
accordance with Allen v. Principi, supra.  
If the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




